Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Liu et al (CN 2020/043163, which corresponds to CN 1236445, of record).
Liu et al disclose applicant’s claimed liquid crystal display panel (all Figs. 1-11), including: 
a liquid crystal display structure (1), and
a liquid crystal light control structure (2) arranged in an overlapping manner with the liquid crystal display structure;
wherein the liquid crystal display structure includes: a plurality of first gate lines (41) extending along a first direction, and a plurality of first light-shielding lines (51), 
wherein the plurality of first gate lines overlap with the plurality of first light-shielding lines in a direction perpendicular to the liquid crystal display panel; 

wherein the plurality of second gate lines overlap with the plurality of second light-shielding lines in the direction perpendicular to the liquid crystal display panel, and the plurality of second gate lines are fold lines; 
a first orthographic projection of the first light-shielding line in the direction perpendicular to the liquid crystal display panel at least partially overlaps with a second orthographic projection of the second light-shielding line in the direction perpendicular to the liquid crystal display panel; and 
the liquid crystal display panel further includes:
a light scattering structure (diffusion layer 11) located in an area enclosed by the first orthographic projection and the second orthographic projection, wherein a shape of the area enclosed by the first orthographic projection and the second orthographic projection is a triangle or a semicircle (Figs. 3-8).

Claims 1-13, 16, 18-19 and 21-23 are allowed over prior art of the record since prior art of the record does not disclose applicant’s claimed liquid crystal display panel structure including a combination of:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 




/ASHOK PATEL/Primary Examiner, Art Unit 2879